Exhibit 10.86

 

THIRD AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

Between Senetek PLC and Frank J. Massino

 

This Third Amended and Restated Employment Agreement (“Agreement”) is made and
entered into as of January 1, 2003 (the “Effective Date”), between Senetek PLC,
a company organized under the laws of England (the ‘Company”) and Frank J.
Massino (the “Executive”), residing at ***.

 

WITNESSETH:

 

WHEREAS, on December 30, 1998 the Company and the Executive entered into an
Employment Agreement effective as of November 1, 1998 (as thereafter amended,
the “Original Agreement”);

 

WHEREAS the parties thereto wish to modify the Original Agreement in certain
respects; WHEREAS it remains the desire of the Company to assure itself of the
management services of the Executive by engaging Executive as Chief Executive
Officer of the Company; and

 

WHEREAS, the Executive desires to serve the Company as herein provided;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the parties agree that the Original Agreement
shall be amended and restated, effective as of the Effective Date, as follows:

 

1 Definitions

 

The following terms used in this Agreement shall have the meaning specified
below unless the context clearly indicates the contrary:

 

 



--------------------------------------------------------------------------------

“Annual Bonus” shall mean the annual incentive bonus payable to the Executive
described in Section 4.

 

“Average Bonus” shall mean (a) the total of the Annual Bonuses paid hereunder
with respect to the Employment Term, divided by (b) the length of such portion
of the Employment Term in years (including fractions) as falls on or prior to
the last December 31 thereof.

 

“Base Salary” shall mean the annual base salary payable to the Executive at the
rate set forth in Section 4.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean the Executive’s (a) commission of an act of fraud, theft or
embezzlement, or (b) conviction of a felony or other crime involving moral
turpitude.

 

“Change in Control” shall mean (a) the sale, lease or other transfer of all or
substantially all of the assets of the Company to any person or group (as such
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended); (b) the adoption by the stockholders of the Company of a plan relating
to the liquidation or dissolution of the Company; (c) the merger or
consolidation of the Company with or into another entity or the merger of
another entity into the Company or any subsidiary thereof with the effect that
immediately after such transaction the stockholders of the Company immediately
prior to such transaction (or their Related Parties) hold less than fifty
percent (50%) of the total voting power of all securities generally entitled to
vote in the election of directors, managers or trustees of the entity surviving
such merger of consolidation; (d) the acquisition by any person or group of more
than fifty percent (50%) of the voting power of all securities of the Company
generally entitled to vote in the election of directors of the Company; or (e)
that the majority of the Board is composed of members who (i) have served less
than twelve months and (ii) were not approved by a majority of the Board at the
time of their election or appointment.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall mean Ordinary shares in the capital of the Company.

 

“Compensation Committee” shall mean the Compensation Committee of the Board.

 

“Deemed Bonus” at any time shall mean the greater of (a) the Average Bonus
calculated as of such time and (b) if any, the Annual Bonus for the last 12
month period completed as of such time.



--------------------------------------------------------------------------------

“Employment Term” shall mean the period beginning on the Effective Date and
ending on the close of business on the effective date of the Executive’s
termination of employment with the Company.

 

“Expiration Date” shall be as defined in Section 2.

 

“Good Reason” shall mean (a) the Company’s material breach of any provision
hereof, (b) any adverse change in the Executive’s job responsibilities, duties,
functions, status, offices, title, perquisites or support staff, (c) relocation
of the Executive’s regular work address without his consent, or (d) a Change in
Control, provided, however, that the Executive shall give the Company written
notice of any actions (other than that set out in subsection (d) above) alleged
to constitute Good Reason and the Company shall have a reasonable opportunity to
cure any such alleged Good Reason.

 

“Option Agreement” shall mean the agreement between the Executive and the
Company pursuant to which any Option is granted to the Executive.

 

“Options” shall mean the non-qualified stock options to be granted to the
Executive hereunder.

 

“Permanent Disability” shall mean the Executive’s. inability to perform the
duties contemplated by this Agreement by reason of a physical or mental
disability or infirmity which has continued for more than 90 working days
(excluding vacation) in any twelve consecutive month period as determined by the
Board. The Executive agrees to submit such medical evidence regarding such
disability or infirmity as is reasonably requested by the Board.

 

“Related Parties” shall mean with respect to any person (a) the spouse and
lineal ascendants and descendants of such person. and any sibling of any of such
persons and (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners. owners or persons beneficially holding an
eighty percent (80%) or more controlling interest of which consist of persons
referred to in subsection (a) above.

 

“Termination of Employment” shall mean the first to occur of the following
events: (a) the date of death of the Executive, (b) the effective date specified
in the Company’s written notice to the Executive of the termination of his
employment as a result of his Permanent Disability, which effective date shall
not be earlier than the 91st working day (excluding vacation) following the



--------------------------------------------------------------------------------

commencement of the Executive’s inability to perform his duties hereunder, (c)
the effective date specified in the Company’s written notice to the Executive of
the Company’s termination of his employment without Cause, (d) the effective
date specified in the Company’s written notice to the Executive of the Company’s
termination of his employment for Cause, (e) the effective date specified in the
Executive’s written notice to the Company of the Executive’s termination of his
employment for Good Reason, (f) the effective date specified in the Executive’s
written notice to the Company of the Executive’s termination of his employment
without Good Reason, and (g) the date the Executive’s employment terminates
pursuant to Section 2

 

“Termination without Cause” shall mean a termination by the Company of the
Executive’s employment without Cause.

 

2 Employment

 

The Company agrees to continue the employment of the Executive, and the
Executive agrees to continue to provide services to the Company, from the
Effective Date until the close of business on the third anniversary of the
Effective Date, provided, however, that unless the Executive’s employment is
otherwise terminated pursuant to a Termination of Employment, as of the close of
business on each day of the Employment Term the term of the Executive’s
employment shall automatically be an extended for one additional day, such that
the future term of the Executive’s employment shall always be three (3) years.
The Executive will serve the Company subject to the general supervision, advice
and direction of the Board upon the terms and conditions set forth in this
Agreement.

 

3 Title and Duties

 

(a) The Executive’s job title shall be Chief Executive Officer of the Company.
During the Employment Term the Executive shall have such authority and duties as
are customary in such position, and shall perform such other services and duties
as the Board may from time to time designate consistent with such position.



--------------------------------------------------------------------------------

(b) All executives of the Company shall report. directly or indirectly through
other senior officers, to the Executive, and the Executive shall be responsible
for reviewing the performance of such executives of the Company

 

(c) The Executive shall devote his full business time and best efforts to the
business affairs of the Company; however, the Executive may devote reasonable
time and attention to:

 

(i) serving as a director of, or member of a committee of the directors of, any
not-for-profit organization or engaging in other charitable or community
activities;

 

(ii) serving as a director of, or member of a committee of the directors of, the
corporations or organizations for which the Executive presently serves in such
capacity, and such other corporations and organizations that the Board may from
time to time approve in the future;

 

(iii) engaging in a reasonable number of outside speaking engagements; and,

 

(iv) on his personal vacation time, performing consulting services for other
business;

 

provided, that except as specified above, the Executive may not accept
employment with any other individual or other entity, or engage in any other
venture which is indirectly or directly in conflict or competition with the then
existing business of the Company.

 

4 Compensation and Benefits

 

(a) Base Compensation. During the Employment Term, the Company shall pay the
Executive, in installments according to the Company’s regular payroll practice,
Base Salary at the annual rate of not less than $319,000, subject to periodic
increase at the discretion of the Compensation Committee.

 

(b) Annual Incentive Bonus. The Executive shall be entitled to an Annual Bonus
for each calendar year on the last day of which he is employed hereunder and
also for the calendar year, if any, in which this contract expires pursuant to
Section 2. Such Annual Bonus for any such calendar year shall be determined by
the Compensation Committee in its sole discretion to reward Executive for his
performance during the time period in question and to incentivize future
performance. Without limiting the generality of the foregoing, the Executive
shall be eligible to participate in a Management Bonus Plan developed and
administered by the Compensation Committee pursuant to which, for each calendar
year, participants may earn, based on



--------------------------------------------------------------------------------

individual performance, up to a percentage of the participant’s salary or other
amount established by the Compensation Committee at the beginning of the year,
payable from a bonus fund measured by the Company’s performance during the year.
For 2003, the Compensation Committee has approved a formula pursuant to which
the bonus fund shall be equal to ten (10) percent of the amount by which
operating income for the year exceeds fifteen (15) percent of revenues, and the
Executive’s share of such fund shall be thirty-five (35) percent, such bonus to
be payable in cash and/or in shares of the Company’s stock, all as determined by
the Compensation Committee in its sole discretion.

 

(c) Stock Options.

 

(i) On the Effective Date of the Executive shall be granted an Option to
purchase 300,000 shares of Common Stock at an exercise price equal to the market
price of the Company’s American Depositary Shares (“ADS’s) on the Effective
Date.

 

(ii) The Option described in paragraph (i) shall be subject to the following
terms and conditions: (A) the Option shall be vested on the date of grant; (B)
the Option shall be exercisable for the greater of three years from the date of
grant or one year from the Termination of Employment; (C) the Executive shall
have the right, on two occasions, to require the Company to register (in such a
manner that the ADS’s underlying the Option will be freely transferable,
“Register”), the ADS’s underlying the Option at no cost to the Executive, and if
the Company Registers ADS’s or its Common Stock at any other time, the Executive
shall also have the right to require the Company to Register the ADS’s
underlying the Option, at no cost to the Executive, and (D) the Option shall be
evidenced by, and subject to, an Option Agreement.

 

(iii) The Option Agreement shall specify that the Options shall remain
exercisable for the periods described in paragraph (ii) above notwithstanding
any Termination of Employment.

 

(d) Vacation. During each complete 12 month period of the Employment Term, the
Executive shall be entitled to no fewer than four weeks of paid vacation
(unless, based on his length of service with the Company and his position with
the Company, the Executive is entitled to a greater number



--------------------------------------------------------------------------------

of weeks of paid vacation under the Company’s generally applicable vacation
policy, as determined by the Compensation Committee).

 

(e) Employee Benefit Plans. During the Employment Term, the Executive shall be
entitled to participate in all pension, profit sharing and other retirement
plans, all incentive compensation plans and all group health, hospitalization
and disability insurance plans and other employee welfare benefit plans in which
other senior executives of the Company may participate on terms and conditions
no less favorable than those which apply to such other senior executives of the
Company.

 

(f) Company Payment of Health Benefit Coverage. During the Employment Term, the
Company shall pay the amount of premiums or other cost incurred for coverage of
the Executive and his eligible spouse and dependent family members under the
applicable Company health benefits arrangement (consistent with the terms of
such arrangement).

 

(g) Life Insurance Policy. In addition to the insurance coverage contemplated by
Section 4(e), during the Employment Term the Company shall maintain in effect
term life insurance coverage for the Executive with a death benefit of at least
$500,000, with the beneficiary or beneficiaries thereof designated by the
Executive. Notwithstanding Section 9 of this Agreement, such life insurance
policy or policies may be assigned to a trust for the benefit of any beneficiary
designated by the Executive.

 

(h) Automobile and Parking Allowance; Other Benefits.

 

(i) During the Employment Term, the Company shall provide the Executive with an
automobile allowance of $1,000 per month and shall pay all expenses associated
with such automobile including gasoline, maintenance, parking and insurance.

 

(i) Payment Upon Change in Control. Upon the consummation of any Change in
Control, the Company shall pay to Executive, in cash, an amount equal to the
lesser of (a) three times the sum of his current annual rate of Base Salary and
his last prior Annual Bonus and (b) the maximum amount that could be paid to him
without causing any payment to be made to or with respect to him by reason of
the Change in Control to constitute an “excess parachute payment” as such term
is defined in Section 280G(b)(1) of the Code.

 

(j) Most Favorable Benefits. If the Company provides any employment related
benefit (including any of the type covered by Sections 4 (a)-(i)) in a greater
amount or subject to more



--------------------------------------------------------------------------------

favorable terms and conditions to any other employee of the Company, the
Executive shall also be provided such benefit in the identical amount and/or
under the identical terms and conditions, as applicable.

 

5 Reimbursement of Expenses

 

In addition to the compensation provided for under Section 4 hereof. upon
submission of proper vouchers, the Company will payor reimburse the Executive
for all normal and reasonable travel and entertainment expenses incurred by the
Executive during the Employment Term in connection with the Executive’s
responsibilities to the Company.

 

6 Termination Benefits

 

(a) Upon the termination of the Executive’s employment with the Company for any
reason, the Company shall provide the Executive (or, in the case of his death,
his estate or other legal representative), any Annual Bonus earned but not yet
paid with respect to the preceding calendar year, all benefits due him under the
Company’s benefits plans and policies for his services rendered to the Company
prior to the date of such termination (according to the terms of such plans and
policies), and, not later than three days after such termination, in a lump sum,
all Base Salary earned through the date of such termination. The Executive shall
be entitled to the payments and benefits described below only as applicable to
such termination of employment.

 

(b) In the event that the Executive’s employment hereunder is terminated by the
Company without Cause, or by the Executive for Good Reason, the Company shall
pay to the Executive, in a lump sum no later than three days following such
termination, an amount equal to the product of (i) the sum of the Base Salary
and the Deemed Bonus and (ii) the number of calendar years (including fractional
years) from the date of such termination to the otherwise applicable Expiration
Date. In such event the Company shall also cause any options held by Executive
with respect to Common Stock to become immediately vested and exercisable.

 

(c) In the event that the Executive’s employment hereunder is terminated by
reason of the Executive’s death or Permanent Disability, the Company shall pay
to the Executive (or his estate), in a lump sum no later than three days
following such termination, an amount equal to twelve months’



--------------------------------------------------------------------------------

Base Salary and Deemed Bonus. In such event the Company shall also cause any
options held by Executive with respect to Common Stock to become immediately
vested and exercisable.

 

(d) In the event of any Termination of Employment, the Executive shall not be
required to seek other employment to mitigate damages, and any income earned by
the Executive from other employment or self-employment shall not be offset
against any obligations of the Company to the Executive under this Agreement.

 

7 Protected Information; Prohibited Solicitation

 

(a) The Executive hereby recognizes and acknowledges that during the course of
his employment by the Company, the Company will furnish, disclose or make
available to the Executive confidential or proprietary information related to
the Company’s business, that such confidential or proprietary information has
been developed and will be developed through the Company’s expenditure of
substantial time and money, and that all such confidential information could be
used by the Executive and others to compete with the Company. The Executive
hereby agrees that all such confidential or proprietary information shall
constitute trade secrets, and further agrees to use such confidential or
proprietary information only for the purpose of carrying out his duties with the
Company and not to disclose such information unless required to do so by
subpoena or other legal process. No information otherwise in the public domain
(other than by an act of Executive in violation hereof) shall be considered
confidential. The Executive agrees that all memoranda, notices, files, records
and other documents concerning the business of the Company, made or compiled by
the Executive during the period of his employment or made available to him,
shall be the Company’s property and shall be delivered to the Company upon its
request therefore and in any event upon the termination of the Executive’s
employment with the Company, provided, however, that the Executive shall be
permitted to retain copies of personal correspondence generated or received by
him during the Employment Term, subject to the use restrictions of this Section
7(a).

 

(b) The restrictions in this Section 7 shall survive the termination of this
Agreement and shall be in addition to any restrictions imposed upon the
Executive by statute or at common law.



--------------------------------------------------------------------------------

8 Injunctive Relief

 

The Executive hereby expressly acknowledges that any breach or threatened breach
by the Executive of any of the terms set forth in Section 7 of this Agreement
may result in significant and continuing injury to the Company. the monetary
value of which would be impossible to establish. Therefore. the Executive agrees
that the Company shall be entitled to apply for injunctive relief in a court of
appropriate jurisdiction. The provisions of this Section 8 shall survive the
Employment Term.

 

9 Parties Benefited; Assignments

 

This Agreement shall be binding upon the Executive. his heirs and his personal
representative or representatives, and upon the Company and its successors and
assigns. Neither this Agreement nor any rights or obligations hereunder may be
assigned by the Executive, other than by will or by the laws of descent and
distribution.

 

10 Notices

 

Any notice required or permitted by this Agreement shall be in writing, sent by
registered or certified mail, return receipt requested, addressed to the Board
and the Company at its then principal office, or to the Executive at the address
set forth in the preamble, as the case may be, or to such other address or
addresses as any party hereto may from time to time specify in writing for the
purpose in a notice given to the other parties in compliance with this Section
10. Notices shall be deemed given when received.

 

11 Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE ST ATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

 

12 Indemnification and Insurance; Legal Expenses

 

The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the State of Delaware, as in effect at the time of the subject act or
omission, and shall advance to the Executive reasonable attorney’s fees and
expenses as such fees and expenses are incurred (subject to an undertaking from
the Executive to repay such advances if it shall be finally determined by a
judicial



--------------------------------------------------------------------------------

decision which is not subject to further appeal that the Executive was not
entitled to the reimbursement of such fees and expenses). The Company shall
maintain a minimum of $2,000,000 in directors’ and officers’ liability insurance
coverage which shall cover him against all costs, charges and expenses incurred
or sustained by him in connection with any action, suit or proceeding to which
he may be made a party by reason of his being or having been a director, officer
or employee of the Company or any of its subsidiaries or his serving or having
served any other enterprise as a director, officer or employee at the request of
the Company (other than any dispute, claim or controversy arising under or
relating to this Agreement).

 

13 Representations and Warranties of Executive

 

Executive represents and warrants to Company that (a) Executive is under no
contractual or other restriction which is inconsistent with the execution of
this Agreement, the performance of his duties hereunder or the other rights of
Company hereunder, and (b) Executive is under no physical or mental disability
that would hinder the performance of his duties under this Agreement.

 

14 Disputes

 

The Company shall pay the costs and expenses of any proceeding to resolve any
dispute arising hereunder, including the fees of the Executive’s counsel and
experts. Any such dispute shall be tried in the United States.

 

15 Indemnity

 

The Company agrees hereby forever to indemnify, release. discharge. and covenant
not to sue Executive, from any and all claims, debts. demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which the Company, any affiliate or any other person
or entity has or may have had against Executive or the Company based on any
events or circumstances arising or occurring on or prior to the date hereof.



--------------------------------------------------------------------------------

16 Miscellaneous

 

The provisions of this Agreement shall survive the termination of the
Executive’s employment with the Company. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof. This Agreement
supersedes any prior written or oral agreements or understandings (including the
Original Agreement) between the parties relating to the subject matter hereof.
No modification or amendment of this Agreement shall be valid unless in writing
and signed by or on behalf of the parties hereto. A waiver of the breach of any
term or condition of this Agreement shall not be deemed to constitute a waiver
of any subsequent breach of the same or any other term or condition. This
Agreement is intended to be performed in accordance with, and only to the extent
permitted by. all applicable laws, ordinances, rules and regulations. If any
provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law. The compensation provided to the Executive pursuant to this
Agreement shall be subject to any withholdings and deductions required by any
applicable tax laws. Any amounts payable under this Agreement to the Executive
after the death of the Executive shall be paid to the Executive’s estate or
legal representative. The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

Senetek PLC By:  

/s/ Dr. Franklin Pass

--------------------------------------------------------------------------------

Title:   Chairman Compensation Committee

/s/ Frank J. Massino

--------------------------------------------------------------------------------

Frank J. Massino